department of the treasury certified internal_revenue_service tege appeals programs n los angeles street los angeles ca number release date date date taxpayer_identification_number a b dear person to contact an employee id number tel fax refer reply to ap la emw in re exempt status tax years and subsequent years uil index last day to file a petition with the united_states tax_court may this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s you are not operated exclusively for charitable educational or other exempt purposes as required by sec_501 c of the internal_revenue_code you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1 c3 -1 c contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions - for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c _ you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager cc department of the treasury internal_revenue_service tax_exempt_and_government_entities_division org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shail not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and sincerely thank you for your cooperation catalog number 34809f enclosures publication publication report of examination sunita b lough director eo examinations letter form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org legend org organization name co-1 co-2 co-3 companie sec_4 s board members xx date trustee trustee donor donor bm-1 bm-2 bm-3 bm-4 bm-5 primary issue whether the org qualifies for exemption under sec_501 c of the intemal revenue code facts the org was created with a declaration of trust by and between donor donor and donor trustee on december 19xx the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 ax3 the trust instrument provides that the donor renounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate in addition the trust instrument also provides that the donor renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate the declaration of trust further provides that each year the trustee shall distribute of the net_income of the trust to the co-1 the named primary charity in addition to this distribution each year the trustee shall distribute a total of income to one or more identified charitable organizations or to the primary charity as directed by at least three members of the board_of directors the board_of the net the declaration of trust provides that the board shall have the authority power and discretion of the trust and that the members of the board shall be determined as follows - - one board member shall be appointed by the primary charity two board members shall be from the class consisting of donor and trustee and their descendants the trustee family the other members of the board shall be bm-1 and bm-2 - the trust document provides that upon the winding up and dissolution of the trust the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 in an undated copy to the internal_revenue_service the deciaration of trust was amended to change the board to include form acrev department of the treasury - internal_revenue_service page -- _ _- 886a f name of taxpayer explanation of items department of the treasury internal_revenue_service schedule no or exhibit year period ended 20xx org - three board members shall be appointed by the primary charity who shall be bm- bm-4 and bm-5 two board members shall be from the class consisting of donor and trustee and each of their descendants the trustee family by letter dated may 20xx the org was recognized by the service as exempt from federal_income_tax under sec_509 because it is described in sec_501 and classified as an organization that is not a private_foundation because it is described in sec_509 after an initial contribution of dollar_figure to the primary charity in 20xx the org did not make any further distributions to the co-1 and did not have board representation appointed from the primary charity the only other distribution made by the org was to co-2 on january 20xx in the amount of dollar_figure this organization was not originally designated as a recipient in org’s trust document the org has conducted no financial or exempt_activities since this distribution according to oral testimony from donor the original intention of the foundation was not to support the designated primary charity the foundation was intended as a to benefit co-3 for however this was never created the org has not filed form_990 since its inception in 19xx the organization maintains one financial_account this account is a mutual_fund with in january 20xx donor funded the trust with dollar_figure in stock after this stock declined in value the foundation sold it to invest the proceeds in a lower risk mutual_fund the value of this mutual_fund as of december 20xx is third party financial statements for this account shows no additional funding or withdrawals conducted from january 20xx to december 20xx a publicly traded law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net eamings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office form acrev department of the treasury - internal_revenue_service page -- a department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period e explanation of item sec_12 20xx org pe regulation sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 defines charity as relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_170 code defines the term charitable_contribution as a contribution or gift to or for the use of-- a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes a corporation trust or community chest fund or foundation-- a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office a contribution or gift by a corporation to a_trust chest fund or foundation shall be deductible by reason of this paragraph only if it is to be used within the united_states or any of its possessions exclusively for purposes specified in subparagraph b rules similar to the rules of sec_501 shall apply for purposes of this department of the treasury - internal_revenue_service form acrev page -- form 886a f t nag explanation of items eae schedule no or exh dit - ende year period 20xx department of the treasury - internal_revenue_service paragraph a post_or_organization_of_war_veterans or an auxiliary unit or society of or trust or foundation for any such post or organization-- a organized in the united_states or any of its possessions and b no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in the case of a contribution or gift by an individual a domestic fraternal society order or association operating_under_the_lodge_system but only if such contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals a cemetery_company owned and operated exclusively for the benefit of its members or any corporation chartered solely for burial purposes as a cemetery corporation and not permitted by its charter to engage in any business not necessarily incident to that purpose if such company or corporation is not operated for profit and no part of the net_earnings of such company or corporation inures to the benefit of any private_shareholder_or_individual taxpayer's position the taxpayer does not agree to the revocation of his sec_501 status the original intention was to provide scholarship funds to co-3 through a private_foundation although he was unable to provide this scholarship due to financial hardship he would like to maintain org as a dormant private_foundation for future use when he will be able to maintain it financially government’s position the sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes the facts show that org is not operated exclusively for a tax exempt charitable purpose as defined under regulation sec_1_501_c_3_-1 the foundation does not conduct exempt-related activities for the benefit of either an organization organized under c or for the benefit of their own primary charity org fails to conduct exempt-related activities or to provide contributions in the support of exempt-related activities as required under regulation sec_1_501_c_3_-1 which requires that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 accordingly org’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for form 886-a rev department of the treasury - internal_revenue_service page -- f a orm n aon c explanation of items it axpayer schedule no or exhie tenia year period 20xx e department of the ‘treasury- internal_revenue_service exempt purposes and will be responsible for filing and reporting all income on form_1041 for tax years ending december 20xx 20xx 20xx and 20xx alternative issue should org be reclassified as a private_foundation facts the original declaration of trust which created on december 19xx and an undated amendment filed with the internal_revenue_service provides that each year the trustee shall distribute organization to the co-1 primary charity the document also provides that the board_of directors the board shall consist of three members appointed by the primary charity bm-3 bm-4 and bm-5 and two members shall be from the class consisting of the trustee family of the adjusted_net_income of org the after an initial contribution to the primary charity in 20xx of dollar_figure the org did not make any further distributions to the co-1 and did not have board representation appointed from the primary charity the organization did not produce board meetings minutes and did not retain any record of board decisions or oversight there is no evidence that representatives of co-1 ever attended or participated in any meetings of the board_of the organization there is no evidence that any financial reportings were made to the primary charity donor stated there were no board meetings from 20xx to 20xx according to oral testimony from donor the original intention of the foundation was not to support the designated primary charity the foundation was intended as a scholarship fund to benefit co-3 for however this was not created the only other distribution made by org was to co-2 on january 20xx in the amount of dollar_figure this organization was not originally designated as a recipient in the org’s trust document org has not conducted financial or exempt_activities since this distribution law income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides form arrev department of the treasury - internal_revenue_service page -- department of the treasury - internal_revenue_service form 886a f t n explanation of items schedule no or exbibit - year period e 20xx org ampayer in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 cx3 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with form arev department of the treasury - internal_revenue_service page -- rer form 886a n explanation of items department of the treasury - internal_revenue_service ft schedule no or exhibit ad year period 20xx e org subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides in general - sec_509 b describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 a types of relationships - sec_509 ax3 b sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of department of the treasury - intemal revenue service form a rev page -- a e orm n org schedule no or exhibit year period ended 20xx explanation of items department of the treasury- internal_revenue_service f taxpa common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by’ supervised by and controlled by’ as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported _organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 a b even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by’ one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations ce eia iccc in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations department of the treasury - internal_revenue_service form a rev page -- form 886a name of taxpayer schedule no or exhibit year period explanation of items department of the treasury - internal_revenue_service ended ende 20xx a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's goveming instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with _ such organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with’ as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies department of the treasury - internal revenue aia form arrev age -- form 886a n schedule no or exhibit year period e explanation of items department of the treasury - internal_revenue_service f taxpa - org me 20xx of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test’ if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shail be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in form a rev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended 20xx org order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law form 886-a rrev department of the treasury - internal_revenue_service page -- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhibit year period ended 20xx org revrul_76_208 1976_1_cb_161 held that a charitable_trust described in sec_501 did not satisfy the substantially all’ requirement of the integral part test set forth in sec_1_509_a_-4 iij a of the regulations and was therefore not a supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church the service also stated that for purposes of the integral part test the term substantially_all mean sec_85 percent or more income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 c if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising form 886-a rev department of the treasury - internal_revenue_service page -- f orm 886a n rt explanation of items department of the treasury - imemal revenue service or g axpayer schedule no or exhibit - year period e 20xx its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization taxpayer's position donor originally intended to provide scholarship funds to co-3 through a private_foundation although he was unable to provide this scholarship due to financial hardship he would like to maintain org as a dormant private_foundation for future use when he will be able to maintain it financially government's position as set forth above it is the government's primary position that the tax exempt status of org the organization should be revoked alternatively the organization should be reclassified as a private_foundation due to congressional concems about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir public_charities organizations described in sec_501 that meet the requirement of sec_509 a or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted on the theory that the public_charities that they support rather than the public will provide the scrutiny to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 disqualified_person control test under sec_509 ax3 c overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations department of the treasury - internal_revenue_service form acrev page -- department of the treasury - internal_revenue_service form 886a n explanation of items schedule no or exh it asi year period ende 20xx ame of taxpayer of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons operational_test the organization does not meet the operational_test set forth in sec_1_509_a_-4 a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above the organization has made only two distributions since its inception one to the primary charity and another to a 501_c_3_organization not designated in schedule a with their declaration of trust since the final distribution in january 20xx the organization has not contributed to any publically supported_organization therefore it has not established that it operated exclusively for the benefit of their designated publicly supported organizations the operational_test requires the organization to exclusively engage in activities that benefit specified publicly supported organizations the organization has not conducted financial or exempt_activities since january 20xx furthermore the final distribution an organization not specified in the original declaration of was to trust the lack of exempt-related activities and a distribution to an organization not determined by the organizing documents violates the operational_test this distribution was in violation of sec_1_509_a_-4 relationship_test as set forth in sec_1_509_a_-4 f there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization department of the treasury - internal_revenue_service page form avrev -- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended 20xx org in the present case the facts indicate that there was no substantial control or direction over the policies or activities of the organization by co-1 the organization did not produce board meetings minutes and did not retain any record of board decisions or oversight donor stated there were no board meetings from 20xx to 20xx the evidence developed thus far shows that the appointed representatives of the primary charity never attended any board meetings or trustee meetings there is no common supervision or control by the same persons over the organization and the specified publicly supported charities the third and final relationship possible for sec_509 ax3 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests the integral part test has not been met in this case while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1_509_a_-4 in order to meet the integral part test either sec_1 i ii or iii must be satisfied sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to the publicly supported organizations compare to sec_1_509_a_-4 which sets forth the rules of the integral part test applicable to supporting organizations that make payments to or for_the_use_of publicly supported organizations see also roe foundation tcmemo_1989_566 cuddeback memorial fund v commissioner t c memo 20xx-300 the organization does not meet this test because it does not perform any activities for or on behalf of the publicly supported organizations department of the treasury - internal_revenue_service form a rev page -- a e om name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20kx org sec_1_509_a_-4 iii a provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness generally grants or distributions of amounts that are less than percent of the publicly supported organization's total support are insufficient to insure the publicly supported organization's attentiveness sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would and finally treas reg be interrupted without the supporting organization's support sec_1_509_a_-4 provides that fall pertinent factors determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important will be considered in the organization did not produce evidence that shows that the co-1 would be attentive to its operations the individuals who represented the primary charity on the organization's board never attended or participated in any board meeting there is no evidence that the individuals were involved in the decisions regarding investments and or operations of the organization as no board meetings were produced trustee reported there were no board meetings between 20xx and 20xx thus it is apparent that the primary charity was not attentive to the operations of the organization accordingly the organization should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1 a -4 c through j effective january 20xx alternative issue based on org’s reclassified as a private_foundation is it liable for the tax on the failure to distribute income under sec_4942 facts the organization maintains a mutual_fund as their sole asset the mutual_fund has not been increased by additional contributions or diminished by contributions during the examination period between january 20xx and december 20xx the average fund balance was calculated for this time period as follows department of the treasury - intemal revenue service form 886-avrev -68 page -- department of the treasury - intemal revenue service form 886a name o taxpayer explanation of items schedule no or exhibit year period ended 20xx oxx dollar_figure e e 20xx beginning fund balance january february march april may june july august september october november december total divided by periods average fund balance dollar_figure after an initial contribution to the primary charity in 20xx of dollar_figure the org did not make any further distributions to the co-1 and did not have board representation appointed from the primary charity the only other distribution made by org was to co-2 on january 20xx in the amount of dollar_figuredollar_figure this organization was not originally designated as a recipient in the org’s trust document org has conducted no further financial or exempt_activities since this distribution law sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second taxable_year following such taxable_year a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second taxable_year public law title xii sec_1244 date 120_stat_1108 provided that the imposition of tax shall be equal to percent of such income remaining undistributed at the beginning of such second taxable_year the amendments made by this section shall apply to distributions and expenditures after the date of the enactment of this act date sec_4942 imposes an additional tax in any case in which an initial tax is imposed under sec_4942 on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income remains undistributed at the close of the taxable_period there is hereby imposed a tax equal to percent of the amount remaining undistributed at such time form acrev department of the treasury - internal_revenue_service page -- ft 886a schedule no or internal_revenue_service department of the ‘treasury org ampayer explanation of items f n sec_4942 defines the term undistributed_income as with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time of such distributable_amount exhibit year period 20xx e sec_4942 defines distributable_amount as with respect to any private_foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus amounts described in sec_4942 income modifications reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under sec_4940 sec_4942 defines minimum_investment_return for any private_foundation for any taxable_year a sec_5 percent of the excess of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying out the foundation’s exempt_purpose over the acquisition_indebtedness with respect to such assets regulation sec_53_4942_a_-2 defines assets used or held for use in carrying out the exempt_purpose as an asset that is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation or if the foundation owns the asset and establishes to the satisfaction of the commissioner that its immediate use for such exempt_purpose is not practical based on the facts and circumstances of the particular case and that definite plans exist to commence such use within a reasonable period of time consequently assets which are held_for_the_production_of_income or for investment for example stocks bonds interest-bearing notes endowment funds or generally leased real_estate are not being used or held for use directly in carrying out the foundation's exempt_purpose even though the income from such assets is used to carry out such exempt_purpose regulation sec_53 a b defines the minimum distribution required during start-up period for private_foundations created before date the start-up period is the four taxable years immediately preceding the taxable_year beginning in calendar_year for private_foundations created after date or for organizations that first become private_foundations after that date the start-up period is the four taxable years following the taxable_year in which the private_foundation was created or otherwise became a private_foundation for purposes of this subparagraph a private_foundation will be considered created in the taxable_year in which the private foundation's distributable_amount as determined under sec_4942 first exceeds dollar_figure ii start-up_period_minimum_amount the amount that a private_foundation must actually distribute in cash or its equivalent during the private foundation's start-up period is not less than the sum of department of the treasury - internal_revenue_service form acrev page -- a f n department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx orm org ft a twenty percent of the private foundation's distributable_amount as determined under sec_4942 for the first taxable_year of the start-up period b forty percent of the private foundation's distributable_amount for the second taxable_year of the start-up period c sixty percent of the private foundation's distributable_amount for the third taxable_year of the start-up period and d eighty percent of the private foundation's distributable_amount for the fourth taxable_year of the start-up period iii timing of distributions the requirement that a private_foundation distribute the start-up_period_minimum_amount during the start-up period is a requirement that such amount be distributed before the end of the start-up period and is not a requirement that any portion of such amount be distributed in any one taxable_year of the start-up period taxpayer's position government’s position if reclassification is upheld the organization is donor originally intended to provide to co-3 through a private_foundation although he was unable to provide this scholarship due to financial hardship he would like to maintain org as a dormant private_foundation for future use when he will be able to maintain it financially subject_to excise_tax as set forth above it is the government's primary position that the tax exempt status of org the organization should be revoked alternatively the organization should be reclassified as a private_foundation liable for tax on the undistributed_income under sec_4942 and b -- as org has not distributed charitable_contributions to either their primary charity or other designated charities sec_4942 and b will be assessed for tax years ending december 20xx 20xx 20xx and 20xx as indicated below sec_4942 taxes on failure to distribute income department of the treasury - intemal revenue service average fair market form ackev value of assets 20xx 20xx 20xx page department of the treasury - internal_revenue_service explanation of items name of taxpayer form 886a org schedule no or exhibit year period ended 20xx le sec_1 cash deemed held for charitable activities value of noncharitable-use assets minimum_investment_return rate - _ minimum_investment_return less sec_4940 tax distributable_amount sec_4942 rate for start_up period start_up period minimum distributable_amount - sec_53 a b qualifying distributions sec_4942 less operating_expenses q start_up period minimum distributable_amount - sec_53 a b less adjusted qualifying distributions undistributed_income initial tax_rate total sec_4942 tax dollar_figure additional tax under sec_4942 in any case in which an initial tax is imposed under sec_4942 on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income form 886-acrev department of the treasury - intemal revenue service page -- form 886a n schedule no or exhibit - year period explanation of items department of the treasury- intemal revenue service f t e org 20xx remains undistributed at the close of the taxable_period there is hereby imposed a tax equal to percent of the amount remaining undistributed at such time _ year 20xx 20xx 20xx 20xx undistributed_income dollar_figure sec_4942 tax_rate total_tax under sec_4942 for the reasons set forth above it is determined that org is not an organization described in sec_501 alternatively the organization should be reclassified as an organization that is a private_foundation defined in sec_509 and it should be held liable for the excise_taxes under sec_4942 and b form acrev -68 department of the treasury - internal_revenue_service page -- a eee
